DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sarkar et al. (U.S. Pub. No. 2018/0211530; filing date: 26 January 2017), hereinafter “Sarkar”.
Regarding claim 2, Sarkar teaches:
A method (See the Abstract.) comprising: 
obtaining, using at least one processor, an image of a section of a road in a field of view of a vehicle from one or more sensors associated with the vehicle (See [0024]: “Camera 116 may be configured to capture an image 130 of objects on the horizon before ego vehicle 102 for traffic light analysis, for each periodically determined ego vehicle pose 132, e.g., an image 130 having traffic lights 104 a-104 c.”); 
identifying, using the at least one processor, a travel signal in the image (See [0024]: “Camera 116 may be configured to capture an image 130 of objects on the horizon before ego vehicle 102 for traffic light analysis, for each periodically determined ego vehicle pose 132, e.g., an image 130 having traffic lights 104 a-104 c.”);  
determining, using the at least one processor, whether the travel signal is relevant to a driving decision to be made for the vehicle at a current moment (See Fig. 4.), wherein the determining comprises: 
accessing information about a current route traveled by the vehicle (See [0037]: “ As described earlier, the current ego vehicle pose may be expressed in term of a set of coordinate and yaw values relative to the origin of the coordinate system of the map used for traversing a route.”); and 
determining, using the accessed information, whether the travel signal controls traffic on the current route in a driving direction of the vehicle (See [0031]: “In embodiments, ROI for traffic light analysis unit 124 may be configured to apply a periodically determined ego vehicle pose 132 to traffic light poses 134 in repository 118 to identify the ROI 140 having the relevant traffic light 140, on which traffic light analysis should be focused.” Then see [0041]-[0042]: “At block 404, yaw delta (δ) between the traffic light and the current ego vehicle pose may be calculated. Similarly, the yaw delta (δ) may be calculated using the transformed yaw values of the current ego vehicle pose, and the orientation of the pose of a particular traffic light under consideration…In embodiments, if both D and δ are determined to be less than their respective thresholds (Th1 and Th2), a region of the frontal view of the ego vehicle containing the traffic light with the traffic light pose would be identified as a ROI for traffic light analysis.”); and 
in response to a determination that the travel signal is relevant to the driving decision to be made for the vehicle at the current moment, determining, using the at least one processor, a signal state of the travel signal (See Fig. 5 and [0044]-[0046].).

Regarding claim 3, Sarkar teaches:
The method of claim 2, wherein determining whether the travel signal is relevant to the driving decision to be made for the vehicle at the current moment comprises: measuring a distance between a position of the vehicle on the road and a position of the travel signal; comparing the distance to a threshold value; and in response to determining that the distance is less than the threshold value, determining that the travel signal is relevant to the driving decision to be made for the vehicle at the current moment (See [0041]-[0042]: “At block 402, distance (D) of a traffic light to a current ego vehicle pose may be calculated. The distance (D) may be calculated using the transformed coordinates of the current ego vehicle pose, and the coordinates of the pose of a particular traffic light under consideration. At block 404, yaw delta (δ) between the traffic light and the current ego vehicle pose may be calculated. Similarly, the yaw delta (δ) may be calculated using the transformed yaw values of the current ego vehicle pose, and the orientation of the pose of a particular traffic light under consideration…In embodiments, if both D and δ are determined to be less than their respective thresholds (Th1 and Th2), a region of the frontal view of the ego vehicle containing the traffic light with the traffic light pose would be identified as a ROI for traffic light analysis.”).

Sarkar teaches claim 18 for the reasons given in the treatment of claim 2. Sarkar further teaches:
An apparatus comprising: one or more processors associated with a vehicle; and memory storing instructions that, when executed, are configured to cause the one or more processors to perform operations comprising (See the Abstract.):

Sarkar teaches claim 19 for the reasons given in the treatment of claim 3.



Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by de Charette (Real Time Visual Traffic Lights Recognition Based on Spot Light Detection and Adaptive Traffic Lights Templates, 2009, IEEE, pages 358-363), as cited in the IDS filed 29 November 2021.
Regarding claim 10, de Charette teaches:
A method (See the Abstract.) comprising: 
obtaining, using at least one processor, an image of a section of a road in a field of view of a vehicle from one or more sensors associated with the vehicle, (See Figs. 3, 13, and 14 and page 362, section V., 1st paragraph: “In order to evaluate our Traffic Light Recognizer we recorded several urban sequences from an on-vehicle camera. Then, we used a ground truth editor to draw the real traffic lights on each frame. And finally, we executed our TLR in real time on the sequences and compared the detected traffic lights with the ground truth.”); 
analyzing, by the at least one processor, at least a plurality of pixels in the image (See the TLR algorithm in Fig. 2 and e.g., spot light detection on page 359.); 
in response to the analysis, selecting, by the at least one processor, one or more pixels of the plurality of pixels (See “Finding Bright Areas” and “Filtering Inconsistent Areas” on page 359.); 
determining, by the at least one processor, at least one geometric shape in the selected pixels of the plurality of pixels using edge filtering (See page 359: “Insofar as we have distinguished connected component, we are then able to extract blobs using an 8-connected tuned contours extractor algorithm.”); 
comparing, by the at least one processor, one or more characteristics of the at least one geometric shape to known ranges of corresponding travel signal criteria (See the template matching on pages 360-362, especially the ranges of intensity, HSV, and etc. values for traffic control device elements.); and 
in response to the one or more characteristics of the at least one geometric shape satisfying the known ranges of the corresponding travel signal criteria, identifying, by the at least one processor, the at least one geometric shape as a candidate travel signal (See pages 361-362: “In order to evaluate a template matching hypothesis the ATM uses templates candidates. Those candidates inherit all their properties from their template. Using the known geometric relations between elements inside each template, candidate elements and operators are evaluated hierarchically. Depending on the confidence value each element and operator returned, a candidate confidence value is computed.”).

Regarding claim 11, de Charette teaches:
The method of claim 10, wherein analyzing at least the plurality of pixels in the image comprises: for each pixel of the plurality of pixels: obtaining at least one color parameter; comparing the at least one color parameter to threshold values; and in response to determining that the at least one color parameter satisfies the threshold values, selecting the corresponding pixel (See Fig. 12, HSV parameter.).

Regarding claim 12, de Charette teaches:
The method of claim 11, wherein the at least one color parameter comprises one of a saturation value or a lightness value, and wherein comparing the at least one color parameter to threshold values comprises: comparing the saturation value or the lightness value of each pixel to respective upper and lower bounds (See Fig. 12, HSV (hue, saturation, value) parameter and the upper and lower bounds within the brackets.).

Regarding claim 13, de Charette teaches:
The method of claim 11, wherein the at least one color parameter comprises one of a saturation value or a lightness value, and wherein determining that the at least one color parameter satisfies the threshold values comprises: determining that the saturation value or the lightness value of each pixel is within a range specified by respective upper and lower bounds (See Fig. 12, HSV (hue, saturation, value) parameter and the upper and lower bounds within the brackets.).

Regarding claim 14, de Charette teaches:
The method of claim 10, wherein obtaining the image comprises obtaining the image in an RGB format, and wherein analyzing the plurality of pixels in the image comprises converting the image from the RGB format to a Hue-Saturation-Value (HSV) format (See Figs. 13-14, RGB images obtained and conversion to HSV format in Fig. 12.).

Regarding claim 15, de Charette teaches:
The method of claim 10, wherein the geometric shape comprises a polygon and the travel signal criteria comprises one or more of shape, size or solidness (See Fig. 11, shape criteria applied to traffic control device elements.), and wherein identifying the at least one geometric shape as a candidate travel signal comprises at least one of: determining that a shape of the polygon corresponds to a circle (See Fig. 11, “lamp”.), determining that a size of the polygon is within a size range specified for travel signals, or determining that the polygon is solid by determining that it does not include other shapes.

Regarding claim 16, de Charette teaches:
The method of claim 10, wherein comparing the one or more characteristics of the at least one geometric shape to known ranges of corresponding travel signal criteria comprises: comparing the one or more characteristics to predefined templates, wherein the predefined templates are generated using one or more of databases, maps, or previously analyzed data associated with travel signals (See Figs. 11-12.).

Regarding claim 17, de Charette teaches:
The method of claim 10, wherein the one or more characteristics of the at least one geometric shape comprises a plurality of characteristics of the at least one geometric shape, and wherein identifying the at least one geometric shape as a candidate travel signal comprises: for each characteristic of the plurality of characteristics, determining a numeric score by comparing to a known range of a corresponding travel signal criterion (See Fig. 12.); computing a weighted sum of a plurality of numeric scores determined for the plurality of characteristics; and identifying the at least one geometric shape as a candidate travel signal based at least on the weighted sum (See the weights w in Fig. 11.).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (U.S. Pub. No. 2018/0211530; filing date: 26 January 2017), in view of Uliyar et al. (U.S. Pub. No. 2018/0165822), hereinafter “Uliyar”.
Claim 4 is met by the combination of Sarkar and Uliyar, wherein
Sarkar teaches:
The method of claim 3, wherein measuring the distance comprises: 
Sarkar does not disclose the following; however, Uliyar teaches:
determining a size of the travel signal in the image; and estimating the distance based at least on the determined size of the travel signal in the image (See [0059]: “Hence, if the STOP sign 302 occupies a 10 pixels of width in image coordinate of the camera 106, the lane width should be 74 pixels in the same frame. In this example, the two points 308, 310 are marked as separated by 74 pixels in the image coordinate.” Then see [0061]: “Once the pair of lane markings 312 is defined, techniques described with reference to FIG. 2 can be used to determine distance of any object from the vehicle 104, wherein the object is detected within the lane marking 312.”).
Motivation to combine:
Sarkar and Uliyar together teach the limitations of claim 4. Uliyar is directed to a similar field of art (estimating distance of an object from a vehicle). Therefore, Sarkar and Uliyar are combinable. Modifying the system and method of Sarkar by adding the capability of “determining a size of the travel signal in the image; and estimating the distance based at least on the determined size of the travel signal in the image”, as taught by Uliyar, would yield the expected and predictable result of improved distance estimates. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sarkar and Uliyar in this way.






Claim(s) 5, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (U.S. Pub. No. 2018/0211530; filing date: 26 January 2017), in view of Schweikl (U.S. Pub. No. 2017/0160743), hereinafter “Schweikl”.
Claim 5 is met by the combination of Sarkar and Schweikl, wherein
Sarkar teaches:
The method of claim 2, wherein determining whether the travel signal is relevant to the driving decision to be made for the vehicle at the current moment comprises determining whether the travel signal is facing the driving direction of the vehicle (See [0041]: “At block 404, yaw delta (δ) between the traffic light and the current ego vehicle pose may be calculated.”), the method further comprising: 
Sarkar does not disclose the following; however, Schweikl teaches:
determining a shape of the travel signal in the image; comparing the determined shape to an expected shape of a travel signal in the driving direction of the vehicle; and in response to determining that the determined shape corresponds to the expected shape, determining that the travel signal is relevant to the driving decision to be made for the vehicle at the current moment (See [0046]: “In the case of a temporary concealment, by means of the prediction of the movement directions of the signal generator and the concealing object, in the image of the camera KS, the image area may also be determined in which the concealed signal generator will most probably become visible again. When this area is no longer covered by the aperture angle of the camera KS, similarly to the case of the lasting concealment, the determination of the relevant traffic light will no longer be ensured.” When visible again, the determination of the relevant traffic light is ensured.).
Motivation to combine:
Sarkar and Schweikl together teach the limitations of claim 5. Schweikl is directed to a similar field of art (determining relevant traffic control devices for influencing vehicle systems). Therefore, Sarkar and Schweikl are combinable. Modifying the system and method of Sarkar by adding the capability of “determining a shape of the travel signal in the image; comparing the determined shape to an expected shape of a travel signal in the driving direction of the vehicle; and in response to determining that the determined shape corresponds to the expected shape, determining that the travel signal is relevant to the driving decision to be made for the vehicle at the current moment”, as taught by Schweikl, would yield the expected and predictable result of dealing with the case in which a traffic signal is concealed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sarkar and Schweikl in this way.

Claim 7 is met by the combination of Sarkar and Schweikl, wherein
Sarkar teaches:
The method of claim 2, wherein determining whether the travel signal is relevant to the driving decision to be made for the vehicle at the current moment comprises: 
Sarkar does not disclose the following; however, Schweikl teaches:
identifying a shape of the travel signal using the image; determining whether the shape of the travel signal is configured to control traffic in the driving direction of the vehicle; and in response to determining that the shape of the travel signal is configured to control traffic in the driving direction of the vehicle, determining that the travel signal is relevant to the driving decision to be made for the vehicle at the current moment (See [0046]: “In the case of a temporary concealment, by means of the prediction of the movement directions of the signal generator and the concealing object, in the image of the camera KS, the image area may also be determined in which the concealed signal generator will most probably become visible again. When this area is no longer covered by the aperture angle of the camera KS, similarly to the case of the lasting concealment, the determination of the relevant traffic light will no longer be ensured.” When visible again, the determination of the relevant traffic light is ensured.).
Motivation to combine:
See the motivation to combine in the treatment of claim 5.

Claim 20 is met by the combination of Sarkar and Schweikl for the reasons given in the treatment of claim 5.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (U.S. Pub. No. 2018/0211530; filing date: 26 January 2017), in view of de Charette (Real Time Visual Traffic Lights Recognition Based on Spot Light Detection and Adaptive Traffic Lights Templates, 2009, IEEE, pages 358-363).
Claim 8 is met by the combination of Sarkar and de Charette, wherein
Sarkar teaches:
The method of claim 2, wherein determining the signal state of the travel signal comprises: 
Sarkar does not disclose the following; however, de Charette teaches:
identifying that the travel signal includes a plurality of color signals in an arrangement using the image; detecting that a particular color signal of a plurality of color signals is illuminated in the image; determining a position of the particular color signal in the arrangement; accessing stored information about positions of color signals in arrangements of travel signals and corresponding signal states; and determining the signal state of the travel signal using the position of the particular color signal and the accessed information (See Figs. 8-12 and the Adaptive Template Matcher section on pages 360-362.).
Motivation to combine:
Sarkar and de Charette together teach the limitations of claim 8. de Charette is directed to a similar field of art (traffic light recognition by template matching). Therefore, Sarkar and de Charette are combinable. Modifying the system and method of Sarkar by adding the capability of “identifying that the travel signal includes a plurality of color signals in an arrangement using the image; detecting that a particular color signal of a plurality of color signals is illuminated in the image; determining a position of the particular color signal in the arrangement; accessing stored information about positions of color signals in arrangements of travel signals and corresponding signal states; and determining the signal state of the travel signal using the position of the particular color signal and the accessed information”, as taught by de Charette, would yield the expected and predictable result of improving signal state estimation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sarkar and de Charette in this way.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (U.S. Pub. No. 2018/0211530; filing date: 26 January 2017), in view of Meyer (U.S. Pub. No. 2015/0329107), as cited in the IDS filed 20 October 2022.
Claim 9 is met by the combination of Sarkar and Meyer, wherein
Sarkar teaches:
The method of claim 2, wherein determining the signal state of the travel signal comprises: 
Sarkar does not disclose the following; however, Meyer teaches:
identifying a color of the travel signal in the image, the color indicating a signal state of the travel signal in the image; accessing information about expected state transitions of travel signals; and determining a next signal state of the travel signal using the identified color of the travel signal and the accessed information about expected state transitions (See [0018]: “The autonomous mode controller 125 may process the signals to determine when the state of the traffic flow device may change. For instance, the autonomous mode controller 125 may receive a first signal indicating that cross-traffic is proceeding through the intersection. Thus, the autonomous mode controller 125 may determine that the traffic control device 110 is in the red light state for the vehicle 100. The autonomous mode controller 125 may subsequently receive a second signal indicating that the cross-traffic vehicles are slowing down as they approach the intersection. The autonomous mode controller 125 may determine that the change in the traffic flow pattern suggests that the traffic control device 110 will change to the green light state for traffic in the same direction as the vehicle 100.”).
Motivation to combine:
Sarkar and Meyer together teach the limitations of claim 9. Meyer is directed to a similar field of art (traffic control device state determination). Therefore, Sarkar and Meyer are combinable. Modifying the system and method of Sarkar by adding the capability of “identifying a color of the travel signal in the image, the color indicating a signal state of the travel signal in the image; accessing information about expected state transitions of travel signals; and determining a next signal state of the travel signal using the identified color of the travel signal and the accessed information about expected state transitions”, as taught by Meyer, would yield the expected and predictable result of improving future signal state estimation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sarkar and Meyer in this way.







Allowable Subject Matter
Claims 6 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in claims 6 and 21: “identifying one or more travel signals to be next encountered by the vehicle along the route using the road map data and the current route traveled by the vehicle; determining whether the travel signal is one of the identified one or more travel signals; and in response to a determination that the travel signal is one of the identified one or more travel signals, determining that the travel signal is relevant to the driving decision to be made for the vehicle at the current moment.”

The closest prior art of record is noted as follows:
Sarkar, as cited in the art rejection above.
Meyer (U.S. Pub. No. 2015/0329107), discloses in [0013] that cross-walk signals can be used to infer the state of a traffic light at an intersection.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661